Citation Nr: 0616432	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-26 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from February 
28, 1943, to August 9, 1945, and he had regular Philippine 
army service from August 10, 1945 to April 13, 1946.  He died 
in December 1994.  The appellant is the veteran's widow.

This matter comes to the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from a decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines that denied the 
appellant's claim for nonservice-connected death pension 
benefits. 


FINDING OF FACT

The veteran's service from February 1943 to April 1946 does 
not make the appellant eligible for the award of pension 
benefits.


CONCLUSION OF LAW

The criteria for eligibility for VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1541 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and its implementing regulations impose heightened 
duties on the part of VA to assist claimants with the 
development of their claims, and to provide them with certain 
notices.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2005).  However, where, as here, the law and not the 
evidence is dispositive, further assistance is unnecessary to 
aid the appellant in substantiating her claim.  See Wensch v. 
Principi, 15 Vet App 362 (2001); Sabonis v Brown, 6 Vet. App. 
426, 430 (1994); see also 38 U.S.C.A. § 5103A (a) (2).  

The Secretary shall pay pension for non-service-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40, but not for pension 
benefits under Chapter 15.  38 U.S.C.A. § 107.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), (d).

The veteran had regular Philippine army service as well as 
recognized guerilla service.  However, neither is considered 
"active military service" under 38 U.S.C.A. § 101(24) for the 
purpose of death pension benefits.  Therefore, the appellant 
is not eligible for the nonservice-connected death pension 
benefits through her derivative claim.  See 38 U.S.C.A. 
§ 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  
She does not contend that the service as verified by the 
service department is erroneous in such a way as to warrant a 
further request to the service department to verify or re-
certify additional military service.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  As the law is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  Eligibility criteria for entitlement to 
nonservice-connected death pension are not met and the claim 
must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


